DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 03/31/2021 and followed by a preliminary amendment on 06/23/2021 by Applicant, wherein Claims 1, 12 and 20 are three/3 independent claims reciting method, system and method claims with Claims 2-11, 13-19 and none dependent on said three/3  independent claims respectively.  Said preliminary amendment of 06/23/2021 amended original independent Claims 1, 12 and 20 only.   
One/1 IDS has been filed by the Applicant so far on 03-31-2021 that has been considered and entered.                 
This Office Action is a non-final rejection on merits in response to the preliminary amendment filed by the Applicant on 23 JUNE 2021 for its original application of 31  MARCH 2021 that is titled:           “Method for Predicting Business Income from User Transaction Data”.       
Accordingly, amended Claims 1-20 are now being rejected herein.       

 Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).      
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,997,672.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims at least recite steps to include generating a new vector of features from the data related to the new transaction, determining a classification with respect to income for the new transaction, and presenting the classification to the second user for review in a view of a graphical user interface.    

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or 
composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 7 and 13 are independent payment method, system and storage device claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of receiving a communication to split data related to a new transaction into a set of unigrams, generating a new vector of features from the data related to the new transaction, determining a classification with respect to income for the new transaction, and labeling the new transaction with the classification.  In other words, the claim describes a procedure to predict business income from user transaction data (per Abstract). These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices (like to predict income using transaction data), and/or commercial or legal interactions (including agreements in the form of contracts; business relations), and/or managing behavior or relationships or interactions between people (like online or social activities, and following rules or instructions), but for the recitation of generic computer/s and/or computer component/s such as the devices/ mobile devices.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).                

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of populating one or more fields of a form that is maintained by an online service.  These elements are considered extra-solution activities.  The devices and mobile devices in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions (of populating data in to fields using the classification).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).           

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of populating one or more fields of a form that is maintained by an online service, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that these devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, the Applicant’s own Specification in paras [0025]-[0033] discloses --- {“[0025] As depicted in Figure 2A, the software (e.g., the software running on servers) uses financial account (e.g., bank account, brokerage account, etc.) streams to obtain data (e.g., account names, transaction descriptions including payor/payee names, amounts, dates, etc.) related to the historical transactions of the users of a financial service (e.g., an online tax service), in operation 201.      
[0026] In operation 202, a feature representation (e.g., a vector, record, table row, etc.) is generated from the data for each historical cash transaction. In one or more embodiments, each feature representation may be associated with a label based on a click stream (e.g., active or passive interactions with GUI views as described elsewhere) created by the user. The label indicates that the historical transaction belongs to a specific classification with respect to income (e.g., wage income, non-wage income, or a non- income transfer).           
[0027] In operation 203, the feature representations is used to train a multinomial classifier (e.g., based on logistic regression, naive Bayes, support vector machines, deep learning, etc.) to generate a probability that a specific transaction belongs to a specific classification with respect to income (e.g., wage income, non-wage income, or a non- income transfer).  In one or more embodiments, the training of the multinomial classifier may involve assigning weights to a sparse matrix made up of feature representations that are vectors.           
[0028] Then in operation 204, a financial account stream is used to obtain data related to a new transaction of a user of the financial service.       
[0029] In operation 205, a classification with respect to income for the new transaction is 
determined by applying the multinomial classifier to a feature representation of the data related to the new transaction.       
[0030] In operation 206, the classification for the cash transaction is presented to the user for review in a GUI view.         
[0031] In operation 207, the software (e.g., the software running on servers at website 104) receives (e.g., through a GUI view) from the user a reclassification of a new transaction presented to the user (e.g., in operation 206 of Figure 2A), in operation 207.        
[0032] In operation 208, the reclassification is used to populate one or more fields 
of a tax form for the user that is maintained by the financial service (e.g., an online tax service).     
[0033] And in operation 209, the software uses the reclassification to update the 
multinomial classifier, e.g., either periodically in batch at a predetermined time (hourly, daily, weekly, monthly, etc.) or in real-time or near real-time.”} --- indicates that the concept of predicting business income from user transaction data is conventional.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.          

The analysis above applies to all statutory categories of the invention including independent system Claim 12 and method Claim 20, which perform the steps similar to those of the independent method Claim 1.  Furthermore, the limitations of dependent method Claims 2-11, further narrow the independent method Claim 1 with additional steps and limitations (e.g., assigning weights, presenting the classification on GUI, receiving reclassification, populating fields using reclassification, applying a threshold, changing data related to tax filing, clustering the data related to tax filing, obtaining data related to plurality of historical transactions, etc.), and do not resolve the issues raised in rejection of the independent method Claim 1.  Similarly, dependent system Claims 13-19 also further narrow their independent Claim 12, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.               
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.       

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.              
 

Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691